Citation Nr: 1423158	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.  He is a Vietnam veteran who earned the Combat Action Ribbon (CAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2013, the Board remanded the case for additional development.  A review of the record shows that the agency of original jurisdiction (AOJ) has complied with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection to tinnitus has been raised by the record (see November 2013 VA opinion), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's bilateral hearing loss pre-existed his active military service.

2.  The Veteran's bilateral hearing loss was aggravated by his active military service.


CONCLUSION OF LAW

Pre-existing bilateral hearing loss was aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claim for service connection for bilateral hearing loss, no further discussion of these VCAA requirements with regard to this issue is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2013).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  Rather, a pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

The Veteran asserts that he has bilateral hearing loss that was incurred or, at the very least, aggravated due to in-service noise exposure.  Specifically, he maintains that he sustained acoustic trauma while stationed in Vietnam.  His receipt of the CAR supports his participation in combat, and in light of his combat service the Board concedes that the Veteran had noise exposure in service.

The Veteran's February 1965 enlistment examination contains audiometry findings that, when converted, show bilateral hearing loss for VA purposes with readings of 40 decibels on the right and 50 decibels on the left, at 4000 Hz.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A March 1966 examination shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He denied having any ear trouble.  A June 1969 separation examination also shows that the Veteran was given whispered and spoken voice tests and passed with 15/15.  He again denied having any ear trouble.  

During a March 2009 VA examination, audiological testing revealed a normal sloping to moderate sensorineural hearing loss in the right ear, and a normal sloping to profound sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's bilateral hearing loss "is less likely as not" related to or caused by his military noise exposure.  He reasoned that the Veteran's hearing was abnormal and considered "disabling" at the time of enlistment.  No opinion was offered as to whether the Veteran's pre-existing hearing loss was aggravated by his service.  Accordingly, this opinion is found to be of little probative value. 

Pursuant to the Board's Remand instructions, a VA examiner provided an addendum opinion in November 2013.  The VA examiner opined that the Veteran's pre-existing bilateral hearing loss was "at least as likely as not" aggravated by the conceded in-service noise exposure.  He explained that the 1965 enlistment examination indicated the presence of hearing loss bilaterally, and that the STRs contain no frequency specific audiograms subsequent to the 1965 examination "to rule out increases in thresholds over time in service."  He also noted that the 1969 separation examination contained a whisper test, which is not a reliable hearing test.  The November 2013 VA examiner's opinion was requested specifically to address the issue on appeal and is the most probative evidence of record concerning the nature and etiology of the Veteran's bilateral hearing loss.
	
The Board recognizes that the November 2013 opinion does not specify whether the pre-existing bilateral hearing loss was aggravated beyond normal progression by the Veteran's military service.  Whether or not the extent of this aggravation ultimately results in a compensable evaluation is beyond of the scope of the Board's power of review in the instant case.  See generally 38 C.F.R. § 4.22 (the assignment of a disability rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service).  Therefore, the claim of entitlement to service connection for bilateral hearing is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


